Woodward, J.:
The pleadings in this case were oral. The plaintiff stated his cause of action to be that he was an employee of the city of Yew York; that under án agreement with the city he rendered services beyond eight hours each day and that these services were reasonably worth fifty cents an- hour; that the city promised .to pay therefor and that it has not paid; and. secondly, that he was an employee of the city;, that as such employee he rendered these extra services for the city; that the city accepted and became the beneficiary of them; that these services were reasonably worth the sum of fifty cents an hour and that no part has been paid. On motion of defendant the complaint was dismissed, the court refusing to state its grounds for such action. •
Persons dealing with a municipal corporation are presumed to know what its powers are, as these are conferred by legislative act and recorded in a manner accessible to all (20 Am. & Eng. Ency. of Law [2d ed.], 1142), and if the plaintiff has performed services for the city of Yew York beyond the powers of the municipality to contract for, he is not ib. a position to assert a claim for such services. We are of the opinion that it is competent for the Legislature of the State, with its power of the creation of muncipal corporations, to détermine the number of -hours which shall constitute a day’s work, and to prohibit the corporation from making any contracts, express or -implied, for the performance of services for a greater number .of hours in any one day. Section 3 of the Labor Law *182(Laws of 1897, chap. 415, as amd. by Laws of 1899, chap. 567; Laws of 1900, chap. 298, and Laws of 1906, chap. 506) provides that “ Eight hours shall constitute a legal day’s work for all classes of' employees in this State except those engaged in farm and domestic service unless otherwise provided by law. This section does not prevent an agreement for overwork at an increased compensation except upon work by or for the State or a municipal corporation or by contractors pr sub-contractors therewith.”
Here is a clear inhibition directed against the State or municipal corporations ; it has the same effect as though the Legislature had enacted the Greater New fork charter on the condition that it should not have the power to contract for a greater' length of service than eight hours per day. If this provision had been contained in the charter óf the city of New York it would hardly have been'suggested that it was unconstitutional, and the plaintiff would have had no cause to complain if he was denied the right to recover upon his alleged contract. The Labor Law acts merely as an amendment of all municipal charters in this respect,. and the municipality having no power to contract for the extra services, no constitutional right of the plaintiff is involved in the refusal of the defendant to pay him for his alleged extra services. He knew that the city of New York had no authority to make such a contract, and, not 'having the power, it cannot be charged with the obligation.
The judgment appealed from should be affirmed.
Jenks, Hooker, Gaynor and Rich, JJ., concurred.
Judgment of the Municipal Court affirmed, with costs.